Citation Nr: 0808526	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-35 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty in the military from April 
1977 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Buffalo, New York.

The Board notes that the veteran was scheduled for a hearing 
in March 2007 at the RO before a Decision Review Officer.  
The record reflects that she was properly notified of the 
hearing but she failed to appear.  The veteran has offered no 
explanation as to why she failed to appear and she has made 
no request for another hearing.  Therefore, her request for a 
hearing is considered withdrawn.

In March 2008, the Board granted the veteran's motion to 
advance her appeal on the Board's docket.

The issue of entitlement to service connection for a 
psychiatric disability, to include PTSD, is addressed in the 
remand that follows the order section of this decision. 


FINDING OF FACT

A low back disability  was not present within a year of 
service discharge and is not etiologically related to 
service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that she 
should submit any pertinent evidence in her possession, by 
letters mailed in July 2005 and September 2005, prior to its 
initial adjudication of the claim.  Although the veteran was 
not provided notice with respect to the disability-rating or 
effective-date element of the claim, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for a low 
back disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim is no more 
than harmless error.

Additionally, the Board acknowledges that the veteran is 
currently in receipt of benefits from the Social Security 
Administration.  Attempts were made by the RO to obtain the 
veteran's Social Security Disability (SSD) records.  In a May 
2006 report of contact, a VA employee spoke with the Social 
Security Administration in Amherst, New York (where the 
veteran's SSD records were located) and learned that the 
veteran's claims file contained the same medical records used 
by SSD when adjudicating the veteran's claim.  Thus, the RO 
determined that there was no need to obtain duplicative 
records and continued with the adjudication of the veteran's 
claim.  

The Board also notes that the veteran was not afforded a VA 
examination as part of the development of her claim.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

A claimant must show more than a current disability to 
trigger the duty to assist.   Rather, there also must be at 
least some probative suggestion of a causal connection 
between the disability and military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, the 
evidence of this link (or nexus) must be competent, meaning 
by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.  
Admittedly, the threshold for the duty to arrange an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   However, here, the claims file contains no 
suggestion or other indication that the veteran's back 
disability is associated with her active service, despite her 
unsubstantiated assertions to the contrary.  The evidence in 
this case is sufficient to decide the claim.  Moreover, there 
is no reasonable possibility that a VA examination would 
result in evidence to substantiate the claim.  Accordingly, 
the Board has determined that VA is not obliged to afford the 
veteran a VA examination in response to this claim. 
 
The Board also notes that the service medical records, 
personnel records, private medical records, and pertinent VA 
medical records have been obtained.  Neither the veteran nor 
her representative has identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

Service medical records reflect multiple complaints of back 
pain and diagnoses pertaining to a back disability.  For 
instance, in April 1977, the veteran presented with 
complaints of low back pain following an injury while riding 
in a truck.  The diagnosis was bruised muscles.  She again 
presented in June 1977 and January 1978 with similar 
complaints and again was diagnosed with a bruise and strain.  
The examination for discharge revealed that her back was 
normal.  Thus, service medical records do not establish the 
presence of a chronic low back disorder.

The earliest post-service medical evidence of any low back 
disability consists of private treatment records dated in 
August 2001, almost 23 years after the veteran's discharge 
from service.  It is particularly worth noting that a June 
2002 private medical record shows that the veteran was 
involved in a car accident in 1999 and an MRI completed at 
that time revealed herniation of the L5 disc.  These records 
include no reference to any service trauma or to the presence 
of any pertinent symptoms during the veteran's period of 
active duty.  In fact, there is no post-service medical 
evidence linking the veteran's current low back disability to 
her military service.

The only evidence suggesting a correlation between the 
veteran's current low back disability and any injury she may 
have sustained during service comes in the way of her own 
unsubstantiated allegations.  It is well established, 
however, that a layman without medical training, such as the 
veteran, is not competent to provide nexus evidence; instead, 
this requires medical knowledge and training.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's low back claim.  



ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

The veteran contends that she has PTSD as a result of an in-
service personal assault.   Specifically, she alleges that 
she joined the Army to assist her family financially.  Upon 
joining the Army her husband became verbally abusive when she 
called home during basic training to check on her children.  
Additionally, when she went home for visits he threatened to 
kill her and physically abused her.  She feared for her 
safety and the safety of her children.  She reported 
continuing flashbacks and nightmares both while in the Army 
and following her discharge.  The post-service medical 
evidence reflects diagnoses of PTSD, depression and anxiety.  

Evidence corroborating this alleged incident is not of 
record, but the record does not reflect that the RO has 
complied with the development requirements of 38 C.F.R. 
§ 3.304(f)(3) (2007), which are applicable to claims based on 
in-service personal assaults.

The record also reflects that the veteran has not been 
provided all notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that she 
should submit any pertinent evidence in 
her possession.

2.  She should also be provided the 
notice required under 38 C.F.R. § 
3.304(f)(3).

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence 
identified but not provided by the 
veteran.  If it is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and her 
representative and request them to 
provide the outstanding evidence.

4.  The RO or the AMC should then 
arrange for a review of the claims 
folder, to include a review of the 
veteran's service medical records and 
personnel records, by an appropriate 
medical or mental health professional 
for an opinion as to whether the 
evidence in the claims folder reflects 
behavioral changes in service or 
anything else indicating that a 
personal assault occurred.

5.  If it is determined that the alleged 
personal assault did occur, the veteran 
should be afforded a VA examination by 
a psychiatrist or psychologist to 
determine the nature and etiology of 
all currently present acquired 
psychiatric disorders.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present 
acquired psychiatric disorders.  The 
examiner should specifically address 
whether the veteran has PTSD due to an 
in-service personal assault.  If PTSD 
due to an in-service personal assault 
is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis.  If PTSD due to an in-
service personal assault is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.  If the 
veteran is found to have any other 
acquired psychiatric disorder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the veteran's 
period of active duty.

The rationale for all opinions expressed 
must also be provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the veteran's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
a supplemental statement of the case 
should be issued, and the veteran and 
her representative should be afforded 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


